Citation Nr: 0204949	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for an inguinal hernia.

4.  Entitlement to service connection for lymphadenitis, 
right groin, and recurring tinea cruris infection, claimed as 
chronic fungus infection.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left ankle fracture with 
degenerative changes of the left foot.

7.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral epiphora, associated with electrical 
eye burns.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military duty from July 1942 to 
December 1951.

This appeal was previously before the Board in September 
2000, when a decision was issued that denied, as not well 
grounded, the veteran's claims of service connection for 
bilateral hearing loss, a bilateral knee disability, an 
inguinal hernia, lymphadenitis of the right groin with a 
recurring tinea cruris infection, and a right ankle 
disability.  In the same decision, the Board denied the 
veteran's claim for an evaluation in excess of 10 percent for 
service-connected residuals of a left ankle fracture, and his 
claim for an evaluation in excess of 20 percent for service-
connected bilateral epiphora.  The veteran filed a timely 
appeal with respect to those issues to the U.S. Court of 
Appeals for Veterans Claims (the Court).  In February 2001, 
General Counsel for the Department of Veterans Affairs (VA) 
filed an unopposed Motion for Remand and to Stay Proceedings 
(Appellee's Motion).  The effect of the Appellee's Motion, 
which was granted by the Court, was to vacate the September 
2000 Board decision, and to remand the issues in this case 
for readjudication consistent with the considerations 
discussed in the Appellee's Motion and in the Order entered 
by the Court in March 2001.  By said Order, the Court vacated 
the September 2000 decision, and remanded the case to the 
Board.


REMAND

The record reflects that, after the veteran's claims file was 
transferred to the Board pursuant to the Court's March 2001 
Order, the veteran forwarded written correspondence directly 
to the Board, wherein he requested a personal hearing prior 
to further appellate review by the Board.  Consequently, a 
"clarification letter" was sent to the veteran in order to 
determine what type of hearing he desired.  The veteran 
returned the clarification letter in August 2001, and 
reported that he wished to:  1) attend a hearing before a 
Member of the Board in Washington, DC, if such a hearing 
could be scheduled between May 1 and October 28, or 2) attend 
a hearing before a Member of the Board at the RO, if such a 
hearing could be scheduled between November 1 and April 28.  

In October 2001, a second clarification letter was sent to 
the veteran, informing him that a hearing could not be 
scheduled based on the "conditional response" contained in 
his August 2001 hearing request.  In late October 2001, the 
veteran responded by written correspondence to the Board that 
he wished to appear for a Travel Board hearing at the RO 
before a Member of the Board, or in the alternative, to 
appear for a Video Conference hearing before a Member of the 
Board.  In written correspondence received by the Board in 
February 2002, the veteran's representative requested that 
the Board take action on the veteran's "request for a 
Videoconference with the Board . . . at the . . . [RO] in 
Phoenix, AZ."

A review of the claims folder does not indicate that there 
has been any response to the veteran's October 2001 hearing 
request.  




In view of the foregoing, this case is REMANDED to the RO for 
the following action:

The RO should contact the veteran to 
clarify whether he wants a Travel Board 
or Video Conference Board hearing.  
Thereafter, the RO must schedule the 
hearing requested by the veteran.

The purpose of this REMAND is to comply with due process 
requirements.  After the hearing is conducted, the case 
should be returned to the Board, in accordance with appellate 
procedures.  No action is required of the veteran until he is 
notified.  The veteran and his representative have the right 
to submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




